UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC The Funds fiscal year-end recently changed from August 31 to May 31. As a result, this report covers the period from September 1, 2008, to May31,2009. Municipal bonds posted positive returns for the nine months ended May 31, 2009, despite an unprecedented level of volatility. Municipal bonds fell sharply throughout the last four months of 2008 as a crisis in the credit markets and a deepening economic downturn led investors to shun risk-related assets. However, municipal bonds bounced back in the latter half of the period as unprecedented government intervention helped ease the credit crunch and the economy began to show early signs of stabilization. The credit environment remained challenging as the severe downturn in the U.S. economy led to a substantial drop in tax revenues, resulting in budget shortfalls. After expending their reserve funds, state governments are now facing hard choices on spending cuts and tax hikes. For the nine months ended May 31, 2009, John Hancock Tax-Free Bond Funds ClassA shares posted a total return of 0.66% at net asset value. By comparison, Morningstar, Inc.s muni national long fund category produced an average return of 0.10%, while the much broader-based Barclays Capital Municipal Bond Index, the Funds benchmark, returned 3.15%. It lagged its benchmark index, which is more dominated by large, more liquid issues that held up better. We believe that the Funds outperformance of its Morningstar peer group average resulted from its defensive positioning, with an emphasis on high-quality municipal bonds and shorter-term securities. This added value during the municipal market sell-off in late 2008 but detracted in the last half of the period as longer-term bonds and lower-quality securities led the municipal market rebound in early 2009. The best performers were essential-services revenue bonds, which finance basic services such as utilities, water and sewer. Conversely, widening credit spreads during most of the period hurt the performance of lower-quality credits, although considerable spread tightening at the end of the period mitigated some of the losses. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. 6 Tax-Free Bond Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception (%) as of Class date 1-year 5-year 10-year 1-year 5-year 10-year 5-31-09 A 1-5-90 3.76 2.79 3.32 3.76 14.72 38.60 4.25 B 12-31-91 4.75 2.62 3.18 4.75 13.80 36.75 3.70 C 4-1-99 0.91 2.96 2.99 0.91 15.71 34.31 3.69 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.02%, ClassB 1.77% and Class C  1.77%. Expenses for the current period may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Tax-Free Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $13,675 $13,675 $16,209 C 2 5-31-99 13,431 13,431 16,209 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2009 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 3-1-09 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,035.10 $2.82 Class B 1,000.00 1,033.20 4.71 Class C 1,000.00 1,033.20 4.71 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 1 Expenses are equal to the Funds annualized expense ratio of 1.10%, 1.84% and 1.84% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 92/365 (to reflect the three month period). Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,019.40 $5.54 Class B 1,000.00 1,015.80 9.25 Class C 1,000.00 1,015.80 9.25 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.10%, 1.84% and 1.84% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 holdings 1 Alabama Public School & College Authority, 12-1-24, 5.000% 4.7% Foothill Eastern Transportation Corridor Agency, 1-1-19, Zero 4.7% Commonwealth of Puerto Rico, 7-1-11, 9.532% 3.4% Madera County Certificates of Participation, 3-15-15, 6.500% 3.2% Foothill Eastern Transportation Corridor Agency, 1-1-16, 6.000% 2.3% San Bernardino County, 8-1-17, 5.500% 2.2% Commonwealth of Massachusetts, 12-1-24, 5.500% 2.1% Triborough Bridge & Tunnel Authority, 11-15-33, 5.000% 2.0% San Joaquin Hills Transportation Corridor Agency, 1-15-17, 5.650% 1.9% Puerto Rico Aqueduct & Sewer Authority, 7-1-11, 10.021% 1.7% Industry composition General obligation bonds 8% Development 5% Revenue bonds Pollution 5% Other revenue 20% Airport 3% Transportation 18% Utilities 3% Education 17% Tobacco 2% Power 9% Miscellaneous 3% Health care 7% Quality composition 2 AAA 23% BB 4% AA 47% CCC 1% A 11% Miscellaneous 3% BBB 11% 1 As a percentage of net assets on May 31, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on May 31, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. Annual report | Tax-Free Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value State, issuer, description rate date Value Bonds 1.30% (Cost $7,000,000) Diversified Financial Services 0.62% Municipal Mortgage & Equity, LLC, Bond (P)(S) 6.875% 06-30-49 4,000 2,799,600 Thrifts & Mortgage Finance 0.68% Charter MAC Equity IssuerTrust, Ser. A4-1(S) 5.750 04-30-15 3,000 3,062,310 Interest Maturity Par value State, issuer, description rate date Value Tax-exempt long-term bonds 97.50% (Cost $416,087,058) Alabama 4.71% Alabama Public School & College Authority 5.000% 12-01-24 $20,000 21,196,000 Arizona 2.90% Arizona Health Facilities Authority, Vanguard Health Systems, Inc. (H) 8.200 06-01-21 2,150 2,150 Maricopa County Pollution Control Corp., El Paso Electric Co. Project, Ser. B 7.250 04-01-40 1,000 1,058,980 Phoenix Civic Improvement Corp. District, Civic Plaza, Ser. B (D) Zero 07-01-28 1,000 828,690 Salt River Project Agricultural Improvement & Power District Electric System, Ser. A 5.000 01-01-33 7,000 7,126,910 Ser. A 5.000 01-01-39 4,000 4,039,280 California 19.40% California Economic Recovery, General Obligation Ser C5 (V) Zero 07-01-23 1,500 1,500,000 California General Obligation, Daily Kindergarten University, Ser. A4 (V) Zero 05-01-34 600 600,000 Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01-15-25 5,000 1,478,600 Capital Appreciation, Ser. A Zero 01-01-19 30,000 21,068,400 Prerefunded, Ser. A 6.000 01-01-16 10,000 10,329,600 See notes to financial statements 12 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) Madera County Certificates of Participation, Valley Childrens Hospital (D) 6.500% 03-15-15 $13,185 $14,254,961 Millbrae Residential FacilityRevenue, Magnolia of Millbrae Project, Ser. A 7.375 09-01-27 1,750 1,502,568 Sacramento City Financing Authority, Convention Center Hotel, Ser. A 6.250 01-01-30 4,000 4,099,400 San Bernardino County, Certificates of Participation, Medical Center Project 5.500 08-01-22 2,500 2,488,225 Medical Center Financing Project (D) 5.500 08-01-17 9,130 9,728,654 San Diego Redevelopment Agency, City Heights, Ser. A 5.750 09-01-23 25 20,596 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue Zero 01-01-14 5,000 4,485,600 Toll Road Revenue Zero 01-01-17 4,900 3,827,978 Toll Road Revenue, Zero 01-01-20 2,000 1,330,020 Toll Road Revenue, Ser. A 5.650 01-15-17 10,000 8,363,400 Santa Ana Financing Authority, Police Admin & Holding Facility, Ser. A (D) 6.250 07-01-19 2,000 2,193,600 Colorado 2.72% Colorado Springs Utilities Revenue, Ser. C 5.250 11-15-42 2,825 2,833,277 E-470 Public Highway Authority, Capital Appreciation, Ser. B Zero 09-01-34 7,000 1,134,490 Ser. B1 (D) 5.500 09-01-24 2,000 1,795,540 Northwest Parkway Public Highway Authority, Prerefunded Ser. D 7.125 06-15-41 2,900 3,091,313 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.250 11-15-28 3,500 3,395,035 Connecticut 0.69% Connecticut State Health & Educational Facility Authority, Yale University, Ser. Z3 5.050 07-01-42 3,000 3,086,130 District of Columbia 1.65% District of Columbia, Georgetown University 5.500 04-01-36 3,000 3,023,730 District of Columbia, Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000 4,412,200 Florida 5.84% Bonnet Creek Resort Community Development District, Special Assessment 7.375 05-01-34 1,500 1,216,695 Special Assessment 7.250 05-01-18 1,000 889,050 Capital Projects Finance Authority, Student Housing Revenue, Ser. A 7.850 08-15-31 3,500 3,892,595 Student Housing Revenue, Ser. G 9.125 10-01-11 900 910,575 Capital Trust Agency, Seminole Tribe Convention, Ser. A 8.950 10-01-33 3,000 3,756,420 Crossings At Fleming Island Community Development District, Ser. C 7.100 05-01-30 1,000 833,640 See notes to financial statements Annual report | Tax-Free Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Florida (continued) Hernando County, Criminal Justice Complex Financing (D) 7.650% 07-01-16 $500 $616,695 Miami-Dade County AviationRevenue, Ser. A 5.500 10-01-36 4,250 4,109,750 Orange County School Board, Ser. A (D) Zero 08-01-13 5,000 4,444,650 Orlando Urban Community Development District, Ser. A 6.950 05-01-33 2,400 2,641,560 Orlando Utilities Commission, Water & Electric Revenue, Ser. D 6.750 10-01-17 2,200 2,635,842 Stoneybrook West Community Development District, Ser. A 7.000 05-01-32 310 328,550 Georgia 5.10% Atlanta Tax Allocation, Eastside Project, Ser. B 5.600 01-01-30 1,000 733,250 Georgia Municipal Electric Authority, Prerefunded, Ser. 2005 (D) 6.500 01-01-17 60 72,337 Prerefunded, Ser. Z (D) 5.500 01-01-20 150 164,651 Refunded, Ser. Y (D) 6.500 01-01-17 145 171,480 Ser. BB 5.700 01-01-19 1,000 1,104,720 Ser. C (D) 5.700 01-01-19 5,000 5,523,600 Ser. EE (D) 7.250 01-01-24 2,000 2,478,560 Unrefunded, Ser. 2005 (D) 6.500 01-01-17 4,635 5,287,654 Unrefunded, Ser. Z (D) 5.500 01-01-20 5,690 6,321,988 Monroe County Development Authority, Oglethorpe Power Corp., Ser. A 6.800 01-01-12 1,000 1,099,660 Illinois 6.53% Chicago Board of Education, Capital Appreciation, City Colleges (D) Zero 01-01-16 2,850 2,285,244 Capital Appreciation, Ser. A (D) Zero 12-01-18 5,440 3,619,722 General Obligation, Ser. A (D) 5.500 12-01-30 3,650 3,964,630 Chicago Tax Increment Revenue, Pilsen Redevelopment, Ser. B 6.750 06-01-22 3,000 2,744,280 Illinois Development Finance Authority, Pollution Control Revenue, Edison Project (D) 5.850 01-15-14 3,000 3,123,840 Illinois Finance Authority, Rush-Copley Medical Center, Inc., Ser. A 7.250 11-01-38 1,500 1,618,800 Kane County Community Unit School District No. 304, Ser. A (D) Zero 01-01-17 4,705 3,473,231 Lake County Community Consolidated School District No. 24, General Obligation (D) Zero 01-01-22 2,440 1,230,882 Round Lake Lakewood Grove Special Service Area No. 1, Prerefunded 6.700 03-01-33 1,000 1,166,080 Will County Community Unit School District No. 365, General Obligation (D) Zero 11-01-21 5,780 3,144,898 General Obligation, Ser. B (D) Zero 11-01-14 3,510 2,996,733 See notes to financial statements 14 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Kansas 0.22% Burlington Environmental Improvement, Kansas City Power & Light, Ser. B (D) 5.375% 09-01-35 $1,000 1,008,020 Kentucky 2.17% Kentucky Economic Development Finance Authority, Louisville Arena Project, Ser. A1 (D) 6.000 12-01-33 1,000 1,036,570 Prerefunded, Norton Healthcare, Ser. C (D) 6.100 10-01-21 1,770 2,083,095 Unrefunded, Norton Healthcare, Ser. C (D) 6.100 10-01-21 3,230 3,254,516 Kentucky State Property & Buildings Commission, Project No. 93 (D) 5.250 02-01-29 3,250 3,384,875 Louisiana 0.56% Jefferson Parish Home Mortgage Authority, Single Family Mortgage Revenue, Ser. B1 6.750 06-01-30 490 504,852 Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11-01-32 2,500 1,994,850 Massachusetts 4.37% Commonwealth of Massachusetts, General Obligation, Ser. C (D) 5.500 12-01-24 8,000 9,437,760 Massachusetts Bay Transportation Authority, Ser. A2 Zero 07-01-26 13,595 5,626,291 Massachusetts Health & Educational Facilities Authority, Civic Investments, Ser. B 9.200 12-15-31 3,500 4,431,770 Unrefunded, Partners Healthcare, Ser. C 5.750 07-01-32 85 86,241 Massachusetts Water Pollution Abatement, Unrefunded, Ser. A 6.375 02-01-15 75 75,341 Michigan 0.81% Detroit Water Supply System Revenue, Ser. B (D) 7.000 07-01-36 1,000 1,116,540 Michigan Strategic Fund Ltd, Dow Chemical Project 6.250 06-01-14 2,500 2,516,600 Missouri 0.24% Fenton Tax Increment Revenue, Gravois Bluffs Improvements 7.000 10-01-21 955 1,084,469 Nebraska 1.33% Central Plains Energy Project Revenue, Project No. 1, Ser. A 5.250 12-01-20 4,970 4,575,283 Omaha Public Power District, Ser. B 6.200 02-01-17 1,200 1,425,252 See notes to financial statements Annual report | Tax-Free Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Nevada 0.01% State of Nevada, General Obligation, Unrefunded, Ser. A 6.750% 07-01-09 $25 25,126 New Hampshire 0.72% New Hampshire Business Finance Authority, Public Service Co., Ser. C (D) 5.450 05-01-21 $2,000 1,974,060 New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10-01-24 1,250 1,261,738 New Jersey 4.12% New Jersey Economic Development Authority, Newark Marriott Hotel 7.000 10-01-14 1,000 907,460 New Jersey Health Care Facilities Financing Authority, Care Institute, Inc., Cherry Hill Project 8.000 07-01-27 1,120 905,744 New Jersey State Turnpike Authority, Ser. E 5.250 01-01-40 2,500 2,537,525 Tobacco Settlement Financing Corp., Prerefunded 6.750 06-01-39 5,000 5,959,400 Prerefunded 6.250 06-01-43 4,000 4,704,080 Ser. 1A 4.500 06-01-23 3,995 3,513,123 New Mexico 0.44% Farmington Pollution Control Revenue, Tucson Electric Power Co., Ser. A 6.950 10-01-20 2,000 2,001,160 New York 11.30% New York City Industrial Development Agency, Terminal One Group Project 5.500 01-01-24 1,500 1,386,495 World Trade Center Project, Ser. A 6.250 03-01-15 2,000 1,742,920 New York City Municipal Water Finance Authority, Ser. 2009-EE 5.250 06-15-40 3,000 3,074,070 Unrefunded, Ser. B 6.000 06-15-33 375 396,431 New York City Transitional Finance Authority, Ser. A Zero 11-01-29 5,000 4,750,750 Ser. S-3 5.375 01-15-34 2,000 2,008,060 Ser. S-3 5.250 01-15-39 3,000 2,937,990 Ser. S-4 5.500 01-15-39 2,995 3,032,737 New York Liberty Development Corp., Goldman Sachs Group, Inc. 5.250 10-01-35 3,000 2,782,170 New York State Dormitory Authority, City University Systems, Ser. A 5.750 07-01-09 515 517,245 Prerefunded, Ser. B 7.500 05-15-11 90 95,325 State University Facilities, Ser. A 5.500 05-15-19 1,000 1,116,270 Unrefunded, Ser. B 7.500 05-15-11 145 160,370 New York State Housing Finance Agency, Ser. A 8.000 05-01-11 915 986,672 Port Authority of New York & New Jersey, 144th Construction Project 5.000 10-01-29 3,500 3,603,740 KICA Partners 6.750 10-01-19 8,700 6,791,568 See notes to financial statements 16 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value New York (continued) Triborough Bridge & Tunnel Authority, General Purpose 5.000% 11-15-33 $9,025 $9,109,203 Ser. A 5.000 11-15-22 3,545 3,801,445 Westchester Tobacco Asset Securitization Corp., Capital Appreciation Zero 07-15-39 2,000 2,556,280 Ohio 1.34% Buckeye Ohio Tobacco Settlement Financing Authority, Ser A2 5.125 06-01-24 5,775 4,971,467 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Ser. C 7.250 11-01-32 1,000 1,042,470 Oklahoma 0.41% Tulsa Municipal Airport Trust Trustees, AMR Corp., Ser. A (P) 7.750 06-01-35 2,000 1,832,620 Oregon 0.86% Clackamas County School District No. 12, General Obligation, Ser. B (D) Zero 06-15-28 3,130 2,888,521 Western Generation Agency, Wauna Cogeneration Project, Ser. B 5.000 01-01-14 1,100 994,796 Pennsylvania 3.81% Allegheny County Hospital Development Authority, West Penn Health Systems, Ser. A 5.000 11-15-28 3,500 2,196,565 Allegheny County Industrial Development Authority, US Steel Corp. 5.500 11-01-16 2,500 2,241,475 Allegheny County Redevelopment Authority, Pittsburgh Mills Project 5.600 07-01-23 1,000 769,780 Carbon County Industrial Development Authority, Panther Creek Partners Project 6.700 05-01-12 4,960 4,901,670 Philadelphia Authority for Industrial Development, Commerical Development 7.750 12-01-17 3,250 2,802,605 Philadelphia School District, General Obligation, Ser. E 6.000 09-01-38 4,000 4,232,360 Puerto Rico 5.18% Commonwealth of Puerto Rico, Inverse Floater (D)(P) 9.532 07-01-11 14,000 15,259,160 Puerto Rico Aqueduct & Sewer Authority, Inverse Floater (D) 10.021 07-01-11 6,500 7,837,440 Inverse Floater (D) 6.000 07-01-11 200 220,576 Rhode Island 0.19% Town of Tiverton, Tax Increment Revenue, Mount Hope Bay Village, Ser. A 6.875 05-01-22 960 871,546 See notes to financial statements Annual report | Tax-Free Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value South Carolina 1.32% Richland County, International Paper Co. 6.100% 04-01-23 $3,325 2,796,658 South Carolina State Public Service Authority, Santee Cooper, Ser. A 5.500 01-01-38 3,000 3,155,040 South Dakota 0.98% Educational Enhancement Funding Corp., Tobacco Settlement Pierre, Ser. B 6.500 06-01-32 5,000 4,421,150 Texas 4.86% Bexar County Health Facilities Development Corp., Army Retirement Residence Project 6.300 07-01-32 1,000 1,141,780 Brazos River Authority, Pollution Control Revenue, TXU Energy Co., Ser. A 8.250 10-01-30 2,000 1,069,980 TXU Energy Co., Ser. A 7.700 04-01-33 1,500 780,000 Dallas-Fort Worth International Airport Revenue, Ser. A1 (D) 6.100 11-01-24 1,600 1,603,312 Harris County, General Obligation (D) Zero 08-15-19 3,000 2,007,720 Ser. A 5.000 08-15-38 2,000 1,999,840 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Ser. A (D) Zero 09-15-16 900 703,881 Mission Economic Development Corp., Allied Waste, Inc., Ser. A 5.200 04-01-18 1,000 937,820 North Texas Tollway Authority, Ser. A 6.000 01-01-25 3,000 3,181,440 Ser. K-2 6.000 01-01-38 4,000 4,043,320 Texas A&M University, Ser. B 5.000 07-01-31 2,500 2,636,050 Texas Economic Development Bank, General Obligation 5.750 08-01-31 1,700 1,760,843 Utah 0.85% Mountain Regional Water Service District No: 2002-1, Special Assessment 7.000 12-01-18 660 605,959 Salt Lake City, IHC Hospital Inc., Ser. A 8.125 05-15-15 760 899,331 Utah Transit Authority, Ser. A (D) 5.000 06-15-35 2,265 2,318,273 Washington 0.68% State of Washington, General Obligation, Ser. A 6.750 02-01-15 1,000 1,151,750 Washington Public Power Supply Systems, Nuclear Project No. 1, Ser. B 7.125 07-01-16 1,500 1,888,065 See notes to financial statements 18 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value West Virginia 0.72% West Virginia State Hospial Finance Authority, Prerefunded, Charleston Medical Center 6.750% 09-01-22 $2,400 2,600,688 Unrefunded, Charleston Medical Center 6.750 09-01-22 600 650,172 Wisconsin 0.47% State of Wisconsin, General Obligation 5.750 05-01-33 2,000 2,095,400 Total investments (Cost $423,087,058)  98.80% Other assets and liabilities, net 1.20% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.73% Assured Guaranty Ltd. 0.99% Financial Guaranty Insurance Company 2.93% Financial Security Assurance, Inc. 2.28% Municipal Bond Insurance Association 0.52% National Public Finance Guaranty Insurance Corp. 19.65% (H) Issuer has filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $421,017,245. Net unrealized appreciation aggregated $23,535,259, of which $36,928,174 related to appreciated investment securities and $13,392,915 related to depreciated investment securities. See notes to financial statements Annual report | Tax-Free Bond Fund 19 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $423,087,058) $444,552,504 Receivable for fund shares sold 1,503,273 Interest receivable 6,999,743 Receivable from affiliates 865 Other receivables and prepaid assets 105,373 Total assets Liabilities Due to custodian 130,357 Payable for investments purchased 2,525,000 Payable for fund shares repurchased 86,108 Payable to affiliates Accounting and legal services fees 11,391 Distribution and service fees 118,985 Trustees fees 82,439 Management fees 201,826 Other liabilities and accrued expenses 59,575 Total liabilities Net assets Capital paid-in $454,643,245 Accumulated net investment income 1,533,590 Accumulated net realized loss on investments (27,696,204) Net unrealized appreciation on investments 21,465,446 Net assets Net asset value per share Class A ($411,233,807 ÷ 43,132,852 shares) $9.53 Class B ($11,434,556 ÷ 1,199,291 shares) 1 $9.53 Class C ($27,277,714 ÷ 2,861,258 shares) 1 $9.53 Maximum offering price per share Class A (net asset value per share ÷ 95.5%) 2 $9.98 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements 20 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the periods ended 5-31-09 and 8-31-08 These Statements of Operations summarize the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periods stated. Period Year ended ended 5-31-09 1 8-31-08 Investment income Interest Expenses Investment management fees (Note 5) 1,753,684 2,455,139 Distribution and service fees (Note 5) 972,584 1,293,936 Transfer agent fees (Note 5) 278,733 367,638 Accounting and legal services fees (Note 5) 50,152 51,330 Trustees fees 18,578 20,722 State registration fees 39,223  Printing and postage fees 27,031 34,770 Professional fees 78,056 54,333 Custodian fees 45,798 101,300 Registration and filing fees  51,332 Interest expense and fees on inverse floaters  253,662 Proxy fees 133,886  Miscellaneous 43,978 16,567 Total expenses Less expense reductions (Note 5) (1,104) (7,468) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (10,078,446) (1,960,315) Change in net unrealized appreciation (depreciation) on investments (3,883,768) (4,001,767) Net realized and unrealized loss Increase in net assets from operations 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements Annual report | Tax-Free Bond Fund 21 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Year ended ended ended 5-31-09 1 8-31-08 8-31-07 Increase (decrease) in net assets From operations Net investment income $15,918,216 $20,403,322 $21,012,388 Net realized loss (10,078,446) (1,960,315) (660,264) Change in net unrealized appreciation (depreciation) (3,883,768) (4,001,767) (13,017,511) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (14,433,986) (19,028,985) (19,973,612) Class B (352,283) (534,537) (689,098) Class C (612,034) (336,964) (255,262) Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of period 443,074,144 457,639,737 486,612,561 Period ended Accumulated net investment income 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements 22 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.35 0.45 0.45 0.47 0.48 0.49 Net realized and unrealized gain (loss) on investments (0.30) (0.13) (0.29) (0.18) 0.19 0.26 Total from investment operations Less distributions From net investment income (0.34) (0.45) (0.45) (0.46) (0.48) (0.49) Net asset value, end of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of year (in millions) $411 $417 $434 $459 $487 $492 Ratios (as a percentage of average net assets): Expenses before reductions 1.02 0.96 0.95 0.96 0.99 0.97 Interest and fees 9  0.06 0.08    Expenses net of fee waivers 1.02 1.02 1.03 0.96 0.99 0.96 Expenses net of all fee waivers and credits 1.02 1.02 1.03 0.96 0.99 0.96 Net investment income 5.05 7 4.53 4.45 4.54 4.71 4.87 Portfolio turnover (%) 36 36 40 54 32 49 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements Annual report | Tax-Free Bond Fund 23 F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.29 0.38 0.38 0.39 0.41 0.42 Net realized and unrealized gain (loss) on investments (0.29) (0.14) (0.30) (0.18) 0.18 0.26 Total from investment operations  Less distributions From net investment income (0.29) (0.37) (0.37) (0.38) (0.40) (0.42) Net asset value, end of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of year (in millions) $11 $13 $16 $21 $32 $39 Ratios (as a percentage of average net assets): Expenses before reductions 1.77 1.71 1.70 1.71 1.74 1.73 Interest and fees 9  0.06 0.08    Expenses net of fee waivers 1.77 1.77 1.78 1.71 1.74 1.72 Expenses net of all fee waivers and credits 1.77 1.77 1.78 1.71 1.74 1.72 Net investment income 4.29 7 3.77 3.69 3.79 3.96 4.11 Portfolio turnover (%) 36 36 40 54 32 49 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements 24 Tax-Free Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS C SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.29 0.38 0.37 0.39 0.41 0.42 Net realized and unrealized gain (loss) on investments (0.29) (0.14) (0.29) (0.18) 0.18 0.26 Total from investment operations  Less distributions From net investment income (0.29) (0.37) (0.37) (0.38) (0.40) (0.42) Net asset value, beginning of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of year (in millions) $27 $13 $7 $7 $7 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.77 1.71 1.70 1.71 1.74 1.72 Interest and fees 9  0.06 0.08    Expenses net of fee waivers 1.77 1.77 1.78 1.71 1.74 1.71 Expenses net of all fee waivers and credits 1.77 1.77 1.78 1.71 1.74 1.71 Net investment income 4.31 7 3.78 3.70 3.79 3.96 4.11 Portfolio turnover (%) 36 36 40 54 32 49 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements Annual report | Tax-Free Bond Fund 25 Notes to financial statements Note 1 Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to provide as high a level of interest income exempt from federal income taxes as is consistent with preservation of capital . The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase . Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P . M . , Eastern Time . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value . Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees . Municipal valuations change in response to many factors including tax receipts and budget disbursements of the municipalities, general economic conditions, interest rates, investor perceptions and market liquidity . The Fund adopted Statement of Financial Accounting Standards No . 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year . FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value . The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities . Level 2  Prices determined using other significant observable inputs . Observable inputs are inputs that other market participants 26 Tax-Free Bond Fund | Annual report would use in pricing a security . These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others . Level 3  Prices determined using significant unobservable inputs . In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used . Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities . The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices   Level 2  Other Significant Observable Inputs $444,552,504  Level 3  Significant Unobservable Inputs   Total  *Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, which are stated at value based upon futures settlement prices, foreign currency exchange forward rates, option prices and swap prices. Security transactions and related investment income Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations . However, for financial reporting purposes, investment transactions are reported on trade date . Interest income is accrued as earned . Dividend income and distributions to shareholders are recorded on the ex-dividend date . Discounts/premiums are accreted/amortized for financial reporting purposes . Non-cash dividends are recorded at the fair market value of the securities received . Debt obligations may be placed in a non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful . The Fund uses the identified cost method for determining realized gain or loss on investments for both financial statement and federal income tax reporting purposes . Expenses The majority of expenses are directly identifiable to an individual fund . Trust expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds . Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known . Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes . Distribution and service fees, if any, and transfer agent fees for all classes are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class . Line of credit The Fund and other affiliated funds have entered into an agreement which enables it to participate in a $150 million unsecured committed line of credit with State Street Corporation (the Custodian) . The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities . Interest is charged to each participating fund Annual report | Tax-Free Bond Fund 27 based on its borrowings at a rate per annum equal to the Federal Funds rate plus 0 . 50% . In addition, a commitment fee of 0 . 08% per annum, payable at the end of each calendar quarter, based on the average daily-unused portion of the line of credit, is charged to each participating fund on a prorated basis based on average net assets . Prior to February 19, 2009, the commitment fee was 0 . 05% per annum . For the period ended May 31, 2009, there were no borrowings under the line of credit by the Fund . Pursuant to the custodian agreement, the Custodian may, in its discretion, advance funds to the Fund to make properly authorized payments . When such payments result in an overdraft, the Fund is obligated to repay the Custodian for any overdraft, including any costs or expenses associated with the overdraft . The Custodian has a lien, security interest or security entitlement in any Fund property, that is not segregated, to the maximum extent permitted by law to the extent of any overdraft . Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders . Therefore, no federal income tax provision is required . For federal income tax purposes, the Fund has a $20,118,770 capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains . To the extent that such carryforward is used by the Fund, it will reduce the amount of capital gain distribution to be paid . The loss carryforward expires as follows: May 31, 2011  $7,431,104, May 31, 2012 $6,837,618, May 31, 2015  $257,214, May 31, 2016  $209,653 and May 31, 2017  $5,383,181 . Additionally, net capital losses of $6,925,840 that are attributable to security transactions incurred after October 31, 2008, are treated as arising on June 1, 2009, the first day of the Funds next taxable year . As of May 31, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure . Each of the Funds federal tax returns filed in the 3-year period ended May 31, 2009 remains subject to examination by the Internal Revenue Service . Distribution of income and gains The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date . The Fund generally declares dividends daily and pays them monthly . Capital gain distributions, if any, are distributed annually . During the year ended August 31, 2007, the tax character of distributions paid was as follows: ordinary income $14,449 and tax exempt income $20,903,523. During the year ended August 31, 2008, the tax character of distributions paid was as follows: ordinary income $180,250 and tax exempt income $19,720,236. During the period ended May 31, 2009, the tax character of distributions paid was as follows: ordinary income $2,249 and tax exempt income $15,396,054. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class . As of May 31, 2009, the components of distributable earnings on a tax basis included $1,716,669 of undistributed exempt income . Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America . Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital . Capital accounts within financial statements are adjusted for permanent book-tax differences . These adjustments have no impact on net assets or the results of operations . Temporary book-tax differences will reverse in a subsequent period . Permanent book-tax differences are primarily attributable to amortization and accretion on debt securities. 28 Tax-Free Bond Fund | Annual report Note 3 Risk and uncertainties State concentration risk The Fund may concentrate its investments in a single state and its performance is affected by local, state and regional factors . The risks may include economic or policy changes, erosion of the tax base, and state legislative changes (especially those regarding budgeting and taxes) . Although the Fund invests mainly in investment-grade bonds, which generally have a relatively low level of credit risk, any factors that might lead to a credit decline statewide would be likely to cause widespread decline in the credit quality of the Funds holdings . Insurance concentration risk The Fund may hold insured municipal obligations which are insured as to their scheduled payment of principal and interest under an insurance policy obtained by the issuer or underwriter of the obligation at the time of its original issuance . Since there are a limited number of municipal obligation insurers, a Fund may have a concentration of investments covered by one insurer . Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly . In addition, the credit quality of companies which provide the insurance may affect the value of those securities and insurance does not guarantee the market value of the insured obligation . Municipal bond risk The Fund generally invests in general obligation or revenue municipal bonds . The bonds are backed by the municipal issuers and have the risk that the issuers credit quality will decline . General obligation bonds are backed by the municipal issuers ability to levy taxes . In extreme cases, a municipal issuer could declare bankruptcy or otherwise become unable to honor its commitments to bondholders which may be caused by many reasons, including fiscal mismanagement and erosion of the tax base . Revenue bonds are backed only by income associated with a specific facility . Any circumstance that reduces or threatens the economic viability of that particular facility can affect the bonds credit quality . Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments . Note 4 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund . Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses . The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred . Note 5 Management fee and transactions with affiliates and others The Fund has an investment management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC) . Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0 . 55% of the first $500,000,000 of the Funds average daily net asset value, (b) 0 . 50% of the next $500,000,000 and (c) 0 . 45% of the Funds average daily net assets in excess of $1,000,000,000 . The Adviser has a subadvisory agreement with MFC Global Investment Management (U . S . ), LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser . The Fund is not responsible for payment of subadvisory fees . The investment management fees incurred for the period ended May 31, 2009, were equivalent to an annual effective rate of 0 . 55% of the Funds average daily net assets . Annual report | Tax-Free Bond Fund 29 The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser . The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C shares, pursuant to Rule 12b-1 under the 1940 Act, to pay JH Funds for the services it provides as distributor of shares of the Fund . Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0 . 25%, 1 . 00% and 1 . 00% of average daily net asset value of Class A, Class B and Class C shares, respectively . A maximum of 0 . 25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers) . Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances . Pursuant to the Advisory Agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services of the Fund, including the preparation of all tax returns, annual, semiannual and periodic reports to shareholders and the preparation of all regulatory reports . These expenses are allocated based on the relative share of net assets of each class at the time the expense was incurred . The accounting and legal services fees incurred for the period ended May 31, 2009, were equivalent to an annual effective rate of less than 0 . 02% of the Funds average daily net assets . The Fund has an agreement with its custodian bank, under which custody fees are reduced by balance credits applied during the period . The expense reductions related to custody fee offsets amounted to $1,025 . Class A shares are assessed up-front sales charges . During the period ended May 31, 2009, JH Funds received net up-front sales charges of $376,325 with regard to sales of Class A shares . Of this amount, $44,159 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $300,904 was paid as sales commissions to unrelated broker-dealers and $31,262 was paid as sales commissions to sales personnel of Signator Investors, Inc . (Signator Investors), a related broker-dealer . The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO), is the indirect sole shareholder of Signator Investors . Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5 . 00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed . Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1 . 00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed . Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares . During the period ended May 31, 2009, CDSCs received by JH Funds amounted to $10,971 for Class B shares and $9,204 for Class C shares . The Fund has a transfer agent agreement with John Hancock Signature Services, Inc . (Signature Services), an indirect subsidiary of JHLICO . The transfer agent fees are made up of three components:  The Fund pays amonthly transfer agent fee at an annual rate of 0 . 01% for all classes based on each classs average daily net assets .  All classes of the Fund paid a monthly fee based on an annual rate of $17 . 50 per shareholder account .  In addition, Signature Services is reimbursed for certain out-of-pocket expenses . The Fund receives earnings credits from its transfer agent as a result of uninvested cash balances . These credits are used to reduce a portion of the Funds transfer agent fees and out-of-pocket expenses . During the period ended May 31, 2009, the Funds transfer agent 30 Tax-Free Bond Fund | Annual report fees and out-of-pocket expenses were reduced by $79 for transfer agent credits earned . Class level expenses for the period ended May 31, 2009 were as follows: Distribution and Transfer Share class service fees agent fees Class A $738,644 $258,166 Class B 85,349 7,445 Class C 148,591 13,122 Total Mr . James R . Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates . Mr . John G . Vrysen is a Board member of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates . The compensation of unaffiliated Trustees is borne by the Fund . The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan . The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation . Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset . The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses . The Deferred Compensation Plan investments had no impact on the operations of the Fund . Note 6 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the period ended May 31, 2009, and the years ended August 31, 2008 and August 31, 2007, along with the corresponding dollar value . Period ended 5-31-09 1 Year ended 8-31-08 Year ended 8-31-07 Shares Amount Shares Amount Shares Amount Class A shares Sold 4,449,118 $41,649,296 2,871,529 $28,467,107 2,034,449 $20,755,106 Distributions reinvested 1,145,256 10,610,551 1,419,271 14,057,101 1,429,483 14,585,320 Repurchased (4,879,213) (44,933,709) (5,517,877) (54,881,160) (4,598,208) (46,872,840) Net increase (decrease) (1,134,276) Class B shares Sold 316,450 $2,954,933 169,785 $1,690,375 91,785 $938,458 Distributions reinvested 23,296 215,750 34,446 341,308 42,045 429,254 Repurchased (448,484) (4,147,111) (500,005) (4,984,103) (585,219) (5,971,686) Net decrease Class C shares Sold 1,787,141 $16,684,166 733,348 $7,224,800 200,261 $2,026,548 Distributions reinvested 34,007 314,984 22,661 224,610 15,230 155,331 Repurchased (332,690) (3,034,626) (126,097) (1,246,385) (140,322) (1,434,956) Net increase Net increase (decrease) (1,510,496) 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. Annual report | Tax-Free Bond Fund 31 Note 7 Purchase and sale of securities Purchases and proceeds from sales or maturities of securities, including purchases and sales of variable rate demand notes of $35,555,000 and $34,555,000, respectively, during the period ended May 31, 2009, aggregated $170,474,838 and $154,511,546, respectively . Short-term securities are excluded from these amounts . Note 8 Change in fiscal year end On March 12, 2009, the Board of Trustees approved to change the Funds fiscal year end from August 31 to May 31 . 32 Tax-Free Bond Fund | Annual report Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Tax-Free Bond Fund (the Fund) at May 31, 2009, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2009 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. The financial highlights for each of the periods ended on or before August 31, 2005 were audited by other auditors whose report expressed an unqualified opinion thereon. PricewaterhouseCoopers LLP Boston, Massachusetts July 17, 2009 Annual report | Tax-Free Bond Fund 33 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2009. The Fund designates 99.99% of dividends from net investment income as exempt-interest dividends. The percentage of dividends subject to the alternative minimum tax is 8.77%. For specific information on exception provisions in your state, consult your local state tax office or your tax adviser. Shareholders will be mailed a 2009 U.S. Treasury Department Form 1099-DIV in January 2010. This will reflect the total of all distributions that are taxable for calendar year2009. 34 Tax-Free Bond Fund | Annual report Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Tax-Free Bond Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Municipal Securities Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Tax-Free Bond Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 56 and June 910, 2008, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and its Independent Trustees, reviewed a broad range of information requested for this purpose. This information included: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group). The funds within each Category and Peer Group were selected by Morningstar Inc. (Morningstar), an independent provider of investment company data. Data covered a range of periods ended December 31, 2007, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. The Board principally considered data on performance and other information provided by Morningstar as of December 31, 2007. The Board also considered updated performance information provided to it by the Adviser or Subadviser at its May and June 2008 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and Annual report | Tax-Free Bond Fund 35 investment decision-making processes of the Adviser and Subadviser. The Board considered the Advisers execution of its oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2007. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. The Board reviewed with representatives of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that, for the 1- and 10-year periods under review, the Funds performance was lower than the performance of its benchmark index, the Lehman Brothers Municipal Bond Index. The Board also noted that the Funds performance for the 3- and 5-year periods was generally in line with its benchmark index. The Board also noted that the Funds performance for the 1- and 10-year periods was generally in line with the performance of the Peer Group and Category medians. The Board viewed favorably that the Funds performance during the 3- and 5-year periods under review was higher than the performance of the Peer Group and Category medians. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was not appreciably higher than the median rates of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board noted that, unlike the Fund, several funds in the Peer Group employed fee waivers or reimbursements. The Board received and considered information comparing the Expense Ratio of the Fund to that of the Peer Group and Category medians before the application of fee waivers and reimbursements (Gross Expense Ratio) and after the application of such waivers and reimbursement (Net Expense Ratio). The Board noted that the Funds Gross Expense Ratio was not appreciably higher than the Category median and was lower than the Peer Group median. The Board also noted that the Funds Net Expense Ratio was higher than the Category and Peer Group medians. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall performance and expenses supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. 36 Tax-Free Bond Fund | Annual report Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates, including the Subadviser, as a result of their relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser and Subadviser with the Fund and benefits potentially derived from an increase in business as a result of their relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. Board Consideration of Amendments to Investment Advisory Agreement In approving the proposed new form of Advisory Agreement at the December 89, 2008 meeting (which is subject to shareholder approval), the Board determined that it was appropriate to rely upon its recent consideration at its June 10, 2008 meeting of such factors as: Annual report | Tax-Free Bond Fund 37 fund performance; the realization of economies of scale; profitability of the Advisory Agreement to the Adviser; and comparative advisory fee rates (as well as its conclusions with respect to those factors). The Board noted that it had, at the June 10, 2008 meeting, concluded that these factors, taken as a whole, supported the continuation of the Advisory Agreement. The Board, at the December 89, 2008 meeting, revisited particular factors to the extent relevant to the proposed new form of Agreement. In particular, the Board noted the skill and competency of the Adviser in its past management of the Funds affairs and subadvisory relationships, the qualifications of the Advisers personnel who perform services for the Trust and the Fund, including those who served as officers of the Trust, and the high level and quality of services that the Adviser may reasonably be expected to continue to provide the Fund and concluded that the Adviser may reasonably be expected to perform its services ably under the proposed new form of Advisory Agreement. The Board also took into consideration the extensive analysis and effort undertaken by a working group comprised of a subset of the Boards Independent Trustees, which met several times, both with management representatives and separately, prior to the Boards December 89, 2008 meeting. The Board considered the differences between the current Advisory Agreement and proposed new form of Agreement, and agreed that the new Advisory Agreement structure would more clearly delineate the Advisers duties under the Agreement by separating the Advisers non-advisory functions from its advisory functions. The enhanced delineation is expected to facilitate oversight of the Advisers advisory and non-advisory activities without leading to any material increase in the Funds overall expense ratios. 38 Tax-Free Bond Fund | Annual report Special Shareholder Meeting (Unaudited) On April 16, 2009, a Special Meeting of the Shareholders of John Hancock Municipal Securities Trust and its series, John Hancock Tax-Free Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock Municipal Securities Trust. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative 38,496,265.7600 61.895% 95.248% Withhold 1,920,578.4220 3.088% 4.752% TOTAL 40,416,844.1820 64.983% 100.000% John G. Vrysen Affirmative 38,476,014.7600 61.863% 95.198% Withhold 1,940,829.4220 3.120% 4.802% TOTAL 40,416,844.1820 64.983% 100.000% James F. Carlin Affirmative 38,426,291.2820 61.783% 95.075% Withhold 1,990,552.9000 3.200% 4.925% TOTAL 40,416,844.1820 64.983% 100.000% William H. Cunningham Affirmative 38,465,617.4970 61.846% 95.172% Withhold 1,951,226.6850 3.137% 4.828% TOTAL 40,416,844.1820 64.983% 100.000% Deborah Jackson Affirmative 38,417,390.9940 61.768% 95.053% Withhold 1,999,453.1880 3.215% 4.947% TOTAL 40,416,844.1820 64.983% 100.000% Charles L. Ladner Affirmative 38,409,621.1310 61.756% 95.034% Withhold 2,007,223.0510 3.227% 4.966% TOTAL 40,416,844.1820 64.983% 100.000% Stanley Martin Affirmative 38,462,185.7870 61.840% 95.164% Withhold 1,954,658.3950 3.143% 4.836% TOTAL 40,416,844.1820 64.983% 100.000% Patti McGill Peterson Affirmative 38,382,793.7560 61.713% 94.967% Withhold 2,034,050.4260 3.270% 5.033% TOTAL 40,416,844.1820 64.983% 100.000% 39 % of Outstanding % of Shares No. of Shares Shares Present John A. Moore Affirmative 38,382,058.7750 61.711% 94.965% Withhold 2,034,785.4070 3.272% 5.035% TOTAL 40,416,844.1820 64.983% 100.000% Steven R. Pruchansky Affirmative 38,472,426.3320 61.857% 95.189% Withhold 1,944,417.8500 3.126% 4.811% TOTAL 40,416,844.1820 64.983% 100.000% Gregory A. Russo Affirmative 38,465,242.6020 61.845% 95.171% Withhold 1,951,601.5800 3.138% 4.829% TOTAL 40,416,844.1820 64.983% 100.000% Proposal 6: To revise merger approval requirements for John Hancock Municipal Securities Trust. PROPOSAL 6 PASSED ON APRIL 16, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 30,468,487.9750 48.987% 75.386% Against 1,699,149.5760 2.732% 4.204% Abstain 2,564,095.6310 4.123% 6.344% Broker Non-Votes 5,685,111.0000 9.141% 14.066% TOTAL 40,416,844.1820 64.983% 100.000% On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock Municipal Securities Trust and its series, John Hancock Tax-Free Bond Fund, held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 2: To approve a new form of Advisory Agreement between John Hancock Municipal Securities Trust and John Hancock Advisers, LLC. PROPOSAL 2 PASSED ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 23,394,856.2310 51.582% 79.785% Against 1,012,384.2690 2.232% 3.453% Abstain 1,843,904.0380 4.066% 6.288% Broker Non-Votes 3,071,167.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.652% 100.000% 40 Tax-Free Bond Fund | Annual report Proposal 3: To approve the following changes to fundamental investment restrictions: PROPOSALS 3A-3F PASSED ON MAY 5, 2009. 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): % of Outstanding % of Shares No. of Shares Shares Present 3A. Revise: Concentration Affirmative 23,077,259.3470 50.882% 78.702% Against 1,115,858.7400 2.460% 3.805% Abstain 2,058,028.4510 4.538% 7.019% Broker Non-Votes 3,071,165.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.552% 100.000% 3B. Revise: Diversification Affirmative 23,331,506.8790 51.442% 79.569% Against 958,585.4090 2.114% 3.269% Abstain 1,961,054.2500 4.324% 6.688% Broker Non-Votes 3,071,165.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.552% 100.000% 3C. Revise: Underwriting Affirmative 23,215,671.8540 51.187% 79.174% Against 1,009,583.7830 2.226% 3.443% Abstain 2,025,889.9010 4.467% 6.909% Broker Non-Votes 3,071,166.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.552% 100.000% 3D. Revise: Real Estate Affirmative 23,004,152.5010 50.721% 78.453% Against 1,211,970.9960 2.672% 4.133% Abstain 2,035,021.0410 4.487% 6.940% Broker Non-Votes 3,071,167.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.652% 100.000% 3E. Revise: Loans Affirmative 22,905,142.6040 50.503% 78.115% Against 1,261,466.4530 2.781% 4.302% Abstain 2,084,537.4810 4.596% 7.109% Broker Non-Votes 3,071,165.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.625% 100.000% 3F. Revise: Senior Securities Affirmative 23,074,896.4890 50.877% 78.693% Against 1,113,531.4720 2.455% 3.798% Abstain 2,062,716.5770 4.548% 7.035% Broker Non-Votes 3,071,167.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.652% 100.000% Annual report | Tax-Free Bond Fund 41 Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR A AND B CLASSES ONLY ON MAY 5, 2009. Class A 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative 21,593,324.8480 51.201% 78.460% Against 1,272,004.1410 3.016% 4.622% Abstain 2,019,663.9710 4.789% 7.339% Broker Non-Votes 2,636,378.0000 6.251% 9.579% TOTAL 27,521,370.9600 65.257% 100.000% Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative 532,917.4940 45.500% 69.865% Against 45,563.1790 3.890% 5.973% Abstain 44,847.1110 3.829% 5.879% Broker Non-Votes 139,456.0000 11.907% 18.283% TOTAL 762,783.7840 65.126% 100.000% Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative 631,165.5120 31.421% 60.797% Against 25,260.0000 1.258% 2.433% Abstain 86,399.2820 4.301% 8.322% Broker Non-Votes 295,332.0000 14.702% 28.448% TOTAL 1,038,156.7940 51.682% 100.000% Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 PASSED ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure. % of Outstanding % of Shares No. of Shares Shares Present Affirmative 22,643,058.5390 49.925% 77.221% Against 1,603,264.0500 3.535% 5.468% Abstain 2,004,820.9490 4.420% 6.837% Broker Non-Votes 3,071,168.0000 6.772% 10.474% TOTAL 29,322,311.5380 64.652% 100.000% 42 Tax-Free Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee Patti McGill Peterson, Born: 1943 2005 48 Chairperson (since December 2008); Principal, PMP Globalinc (consulting) (since 2007); Senior Associate, Institute for Higher Education Policy (since 2007); Executive Director, CIES (international education agency) (until 2007); Vice President, Institute of International Education (until 2007); Senior Fellow, Cornell University Institute of Public Affairs, Cornell University (until 1998); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). James F. Carlin, Born: 1940 1994 48 Director and Treasurer, Alpha Analytical Laboratories, Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). William H. Cunningham, 2 Born: 1944 1987 48 Professor, University of Texas at Austin (since 1971); former Chancellor, University of Texas System and former President, University of Texas at Austin (until 2001); Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hicks Acquisition Company I, Inc. (since 2007); Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (manufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce BankAustin), LIN Television (until 2008), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Deborah C. Jackson, 2,4 Born: 1952 2008 48 Chief Executive Officer, American Red Cross of Massachusetts Bay (since 2002); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Association Corp. (since 1996); Board of Directors of Boston Stock Exchange (20022008); Board of Directors of Harvard Pilgrim Healthcare (since 2007). Annual report | Tax-Free Bond Fund 43 Independent Trustees (continued) Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee Charles L. Ladner, Born: 1938 1994 48 Chairman and Trustee, Dunwoody Village, Inc. (retirement services); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1997); Director, Parks and History Association (until 2005). Stanley Martin, 2,4 Born: 1947 2008 48 Senior Vice President/Audit Executive, Federal Home Loan Mortgage Corporation (20042006); Executive Vice President/Consultant, HSBC Bank USA (20002003); Chief Financial Officer/Executive Vice President, Republic New York Corporation and Republic National Bank of New York (19982000); Partner, KPMG LLP (19711998). Dr. John A. Moore, Born: 1939 2005 48 President and Chief Executive Officer, Institute for Evaluating Health Risks (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). Steven R. Pruchansky, Born: 1944 1994 48 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (since 2008); Managing Director, JonJames, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Gregory A. Russo, 4 Born: 1949 2009 48 Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (20022006); Vice Chairman, Industrial Markets, KPMG (19982002). 44 Tax-Free Bond Fund | Annual report Non-Independent Trustees 3 Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee James R. Boyle, Born: 1959 2005 264 Executive Vice President, Manulife Financial Corporation (since 1999); Director and President, John Hancock Variable Life Insurance Company (since 2007); Director and Executive Vice President, John Hancock Life Insurance Company (since 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC (John Hancock Funds) and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Chairman and Director, John Hancock Investment Management Services, LLC (since 2006); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). John G. Vrysen, 4 Born: 1955 2009 48 Chief Operating Officer (since 2005) Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Group, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2007); Chief Operating Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2007); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, the Adviser, The Berkeley Group, Manulife Financial Corporation Global Investment Management (U.S.), LLC, John Hancock Investment Management Services, LLC, John Hancock Funds, LLC, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (20052007); Vice President, Manulife Financial Corporation (until 2006). Principal officers who are not Trustees Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Chairman and Director, John Hancock Signature Services, Inc. (since 2005); Director, President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds and John Hancock Funds III (since 2005); Director, Chairman and President, NM Capital Management, Inc. (since 2005); Member and former Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); President and Chief Executive Officer, John Hancock Funds II and John Hancock Trust (2005July 2009); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Annual report | Tax-Free Bond Fund 45 Principal officers who are not Trustees (continued) Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds, John Hancock Funds II and John Hancock Trust (since 2006); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Chief Compliance Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). Michael J. Leary, Born: 1965 2007 Treasurer Vice President, John Hancock Life Insurance Company (U.S.A.) and Treasurer for John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since May 2009); Assistant Treasurer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (20072009); Vice President and Director of Fund Administration, JP Morgan (20042007); Vice President and Senior Manager of Fund Administration, JP Morgan (19932004); Manager, Ernst & Young, LLC (19881993). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (registered investment companies) (20052007); Vice President, Goldman Sachs (20052007); Managing Director and Treasurer of Scudder Funds, Deutsche Asset Management (20032005); Director, Tax and Financial Reporting, Deutsche Asset Management (20022003); Vice President and Treasurer, Deutsche Global Fund Services (19992002). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit Committee. 3 Non-Independent Trustees hold positions with the Funds investment adviser, underwriter and certain other affiliates. 4 Mr. Martin was appointed by the Board as Trustee on September 8, 2008 and Ms. Jackson was appointed effective October 1, 2008. Mr. Russo and Mr. Vrysen were elected by the shareholders at a special meeting on April 16, 2009. 46 Tax-Free Bond Fund | Annual report More information Trustees Investment adviser Patti McGill Peterson, Chairperson John Hancock Advisers, LLC James R. Boyle James F. Carlin Subadviser William H. Cunningham* MFC Global Investment Deborah C. Jackson* Management (U.S.), LLC Charles L. Ladner Stanley Martin* Principal distributor Dr. John A. Moore John Hancock Funds, LLC Steven R. Pruchansky Gregory A. Russo Custodian John G. Vrysen State Street Bank and Trust Company *Member of the Audit Committee Non-Independent Trustee Transfer agent John Hancock Signature Services, Inc. Officers Keith F. Hartstein Legal counsel President and Chief Executive Officer K&L Gates LLP Thomas M. Kinzler Independent registered Secretary and Chief Legal Officer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Michael J. Leary Treasurer Charles A. Rizzo Chief Financial Officer John G. Vrysen Chief Operating Officer The Funds proxy voting policies and procedures, as well as the Funds proxy voting record for the most recent twelve month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Website at sec.gov or on our Website. The Funds complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Funds Form N-Q is available on our Website and the SECs Website, www.sec.gov, and can be reviewed and copied (for a fee) at the SECs Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SECs Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Website www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Annual report | Tax-Free Bond Fund 47 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available:electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. 5200A 5/09 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 7/09 Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC The Funds fiscal year-end recently changed from August 31 to May 31. As a result, this report covers the period from September 1, 2008, to May 31, 2009. High-yield municipal bonds suffered double-digit declines during the nine months ended May 31, 2009, with much of the decline occurring in the last four months of 2008, as a crisis in the credit markets and a deepening economic downturn led investors to shun riskier securities. High-yield municipal bonds led a market rebound in the latter half of the period as unprecedented government intervention helped ease the credit crunch and the economy began to show early signs of stabilization. But it wasnt enough to recapture the ground lost in late 2008. The credit environment remained challenging as the severe downturn in the U.S. economy led to a substantial drop in tax revenues, resulting in budget shortfalls. After expending their reserve funds, state governments are now facing hard choices on spending cuts and tax hikes. For the nine months ended May 31, 2009, John Hancock High Yield Municipal Bond Funds Class A shares posted a total return of 3.04% at net asset value. By comparison, Morningstar, Inc.s high-yield municipal bond fund category produced an average return of 10.27%, while the much broader-based Barclays Capital Municipal Bond Index, the Funds benchmark, returned 3.15%. The Fund underperformed the index because of its greater focus than the index on lower-quality bonds, which fared poorly in the first half of the period. We believe that the Funds outperformance of its Morningstar peer group average resulted from its defensive positioning, with an emphasis on higher-quality municipal bonds. This contributed to significant outperformance during the sharp municipal market sell-off in late 2008, though we gave back some performance late in the period as lower-quality securities led a municipal market rebound. The best performers were essential-services revenue bonds, which finance basic services such as utilities, water and sewer. Tobacco-related municipal bonds were among the weaker performers, though they staged a sharp recovery late in the period. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of thoseindustries. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Funds investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. 6 High Yield Municipal Bond Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- day yield (%) as of 5-31-09 with maximum sales charge (POP) with maximum sales charge (POP) Inception Class date 1-year 5-year 10-year 1-year 5-year 10-year A 12-31-93 7.59 2.31 2.78 7.59 12.12 31.50 4.92 B 8-25-86 8.57 2.15 2.64 8.57 11.24 29.79 4.41 C 4-1-99 4.91 2.48 2.48 4.91 13.05 27.74 4.40 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.25%, ClassB 2.00% and Class C  2.00%. Expenses for the current period may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | High Yield Municipal Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock High Yield Municipal Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $12,979 $12,979 $16,209 C 2 5-31-99 12,774 12,774 16,209 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 High Yield Municipal Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2009 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 3-1-09 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,075.80 $3.06 Class B 1,000.00 1,073.80 5.02 Class C 1,000.00 1,073.80 4.99 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 1 Expenses are equal to the Funds annualized expense ratio of 1.17%, 1.92% and 1.91% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 92/365 (to reflect the three month period). Annual report | High Yield Municipal Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,019.10 $5.89 Class B 1,000.00 1,015.40 9.65 Class C 1,000.00 1,015.40 9.60 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.17%, 1.92% and 1.91% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 High Yield Municipal Bond Fund | Annual report Portfolio summary Top 10 holdings 1 Atlanta Water & Waste Water Revenue, 11-1-19, 5.000% 5.7% Foothill Eastern Transportation Corridor Agency, 1-1-18, Zero 3.2% Golden State Tobacco Securitization Corp., 6-1-27, 4.500% 3.1% North Texas Tollway Authority, 1-1-38, 5.750% 2.4% Buckeye Ohio Tobacco Settlement Financing Authority, 6-1-24, 5.125% 2.0% Massachusetts Health & Educational Facilities Authority, 12-15-31, 9.200% 1.7% Maricopa County Industrial Development Authority, 7-1-39, 6.000% 1.7% New York Liberty Development Corp., 10-1-35, 5.250% 1.5% San Bernardino County, 8-1-17, 5.500% 1.5% Long Island Power Authority, 4-1-39, 5.750% 1.5% Industry composition General obligation bonds 2% Transportation 8% Revenue bonds Power 7% Other revenue 22% Education 7% Pollution 14% Water & sewer 6% Development 14% Airport 6% Health care 10% Health care services 4% Quality composition 2 AAA 12% BB 5% AA 5% B 5% A 37% CCC 1% BBB 35% 1 As a percentage of net assets on May 31, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on May 31, 2009. 3 Investments concentrated in one industry may fluctuate more widely than investments diversified across industries. Because the Fund may focus on particular industries, its performance may depend on the performance of those industries. Annual report | High Yield Municipal Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value State, issuer, description rate date Value Bonds 0.57% (Cost $1,000,000) Thrifts & Mortgage Finance 0.57% Charter MAC Equity Centerline Equity Issuer Trust (S) 6.000% 05-15-19 $1,000 1,030,570 Interest Maturity Par value State, issuer, description rate date Value Tax-exempt long-term bonds 98.99% (Cost $179,625,933) Alabama 0.82% Courtland Industrial Development Board, International Paper Co., Ser. A 5.200% 06-01-25 $2,000 1,497,680 Arizona 2.84% Maricopa County Industrial Development Authority, Catholic Healthcare West, Ser. A 6.000 07-01-39 3,000 3,045,150 Maricopa County Pollution Control Corp., El Paso Electric Co. Project, Ser. B 7.250 04-01-40 2,000 2,117,960 California 12.46% California Economic Recovery, General Obligation, Ser. C5 (V) 0.280 07-01-23 900 900,000 California General Obligation 6.000 04-01-38 2,000 2,053,620 California Pollution Control Financing Authority, Browning-Ferris Industries, Inc. 6.750 09-01-19 1,000 1,000,870 California State Public Works Board, California State University, Ser. D 6.250 04-01-34 1,000 1,017,310 California Statewide Communities Development Authority, Thomas Jefferson School, Ser. A 7.250 10-01-38 1,000 833,730 Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01-15-36 4,000 489,080 Capital Appreciation, Ser. A Zero 01-01-18 7,950 5,896,277 Golden State Tobacco Securitization Corp., Ser. A1 4.500 06-01-27 6,420 5,540,845 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Ser. A 7.375 09-01-27 1,000 858,610 See notes to financial statements 12 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value California (continued) San Bernardino County, Medical Center Financing Project (D) 5.500% 08-01-17 $2,500 $2,663,925 Southern California Public Power Authority, Natural Gas Project No: 1, Ser. A 5.250 11-01-26 1,500 1,403,190 Colorado 3.50% Colorado Health Facilities Authority, Christian Living Community Project, Ser. A 9.000 01-01-34 750 761,340 Ser. A 5.750 01-01-26 1,000 823,860 E-470 Public Highway Authority, Ser B Zero 09-01-35 15,700 2,358,297 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.250 11-15-28 2,500 2,425,025 District Of Columbia 1.11% District of Columbia, Georgetown University 5.500 04-01-36 2,000 2,015,820 Florida 13.09% Bonnet Creek Resort Community Development District, Special Assessment 7.375 05-01-34 1,055 855,742 Special Assessment 7.250 05-01-18 1,445 1,284,677 Capital Projects Finance Authority, Student Housing Revenue, Ser. A 7.850 08-15-31 2,000 2,224,340 Student Housing Revenue, Ser. G 9.125 10-01-11 985 996,574 Capital Region Community Development District, Ser. A 7.000 05-01-39 1,250 895,975 Capital Trust Agency, Seminole Tribe Convention, Ser. A (S) 8.950 10-01-33 1,000 1,252,140 Crossings At Fleming Island Community Development District, Ser. C 7.100 05-01-30 1,000 833,640 Heritage Harbour North Community Development District, Special Assessment 6.375 05-01-38 1,250 845,613 Live Oak Community Development District No: 1, Ser. A 6.300 05-01-34 1,000 983,890 Miami Beach Health Facilities Authority, Mt. Sinai Medical Center, Ser. A 6.125 11-15-11 565 549,406 Miami-Dade County Aviation Revenue, Miami International Airport, Ser. A (D) 5.000 10-01-38 2,000 1,638,020 Ser. A 5.500 10-01-36 2,000 1,934,000 Orlando Urban Community Development District, Special Assessment 6.250 05-01-34 1,000 686,750 Special Assessment 6.000 05-01-20 635 504,577 Pensacola Airport Revenue, AMT 6.000 10-01-28 2,000 2,008,320 Poinciana Community Development District, Ser. A 7.125 05-01-31 1,200 1,101,384 See notes to financial statements Annual report | High Yield Municipal Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Florida (continued) Seminole Indian Tribe of Florida, Ser. A (S) 5.250% 10-01-27 $1,000 $834,250 South Kendall Community Development District, Ser. A 5.900 05-01-35 945 749,026 Tolomato Community Development District, Special Assessment 6.650 05-01-40 1,000 683,330 Special Assessment 6.450 05-01-23 1,000 751,370 Village Community Development District No: 5, Ser. A 6.500 05-01-33 1,420 1,434,754 Village Community Development District No: 8, Special Assessment 6.375 05-01-38 900 756,162 Georgia 8.51% Atlanta Tax Allocation, Eastside Project, Ser. B 5.600 01-01-30 1,500 1,099,875 Atlanta Water & Waste Water Revenue (D) 5.000 11-01-19 10,000 10,421,400 Gainesville & Hall County Development Authority, Acts Retirement, Ser. A2 6.625 11-15-39 1,100 1,106,963 Marietta Development Authority, Life University, Inc. Project 7.000 06-15-30 1,500 1,315,455 Municipal Electric Authority of Georgia, Ser. D 5.500 01-01-26 1,500 1,538,745 Illinois 2.67% Chicago Tax Increment Revenue, Pilsen Redevelopment, Ser. B 6.750 06-01-22 2,000 1,829,520 Illinois Finance Authority, Rush-Copley Medical Center, Inc., Ser. A 7.250 11-01-38 2,000 2,158,400 Ser. C1 5.950 08-15-26 1,000 874,970 Indiana 0.29% St. Joseph County, Holy Cross Village Notre Dame Project, Ser. A 6.000 05-15-26 230 183,715 Ser. A 6.000 05-15-38 475 338,566 Iowa 0.64% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000 946,860 Iowa Finance Authority, Care Initiatives Project 9.250 07-01-25 185 216,254 Kansas 0.83% Burlington Environmental Improvement, Kansas City Power & Light, Ser. B (D) 5.375 09-01-35 1,500 1,512,030 Louisiana 2.03% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11-01-32 2,000 1,595,880 St. John Baptist Parish Revenue, Marathon Oil Corp., Ser. A 5.125 06-01-37 2,500 2,096,900 See notes to financial statements 14 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Maryland 2.23% Baltimore County, East Baltimore Resh Project, Ser. A 7.000% 09-01-38 $1,000 763,430 Maryland Economic Development Corp., Potomac Electric Power Co. 6.200 09-01-22 2,000 2,152,900 Prince Georges County, National Harbor Project 5.200 07-01-34 1,000 615,960 Victoria Falls Project 5.250 07-01-35 1,000 529,810 Massachusetts 5.22% Massachusetts Development Finance Agency, Dominion Energy Brayton Point 5.000 02-01-36 1,000 829,660 Linden Ponds, Inc., Ser. A 5.750 11-15-42 1,500 906,210 Ogden Haverhill Project, Ser. B 5.500 12-01-19 1,700 1,399,763 Massachusetts Health & Educational Facilities Authority, Caregroup, Ser. E-1 5.125 07-01-33 1,000 879,980 Civic Investments, Ser. B 9.200 12-15-31 2,500 3,165,550 Jordan Hospital, Ser. E 6.750 10-01-33 1,000 781,590 Massachusetts State College Building Authority, Ser. A 5.500 05-01-49 1,500 1,525,515 Michigan 1.10% Michigan Strategic Fund Ltd., Detroit Education 5.625 07-01-20 1,000 999,940 Dow Chemical, Ser. A1 6.750 12-01-28 1,000 1,005,410 Minnesota 0.47% North Oak Senior Housing Revenue, Presbyterian Homes North Oaks 6.000 10-01-27 1,000 857,030 Mississippi 0.51% Mississippi Business Finance Corp., System Energy Resources, Inc. 5.875 04-01-22 1,000 922,640 Missouri 0.56% Missouri Joint Municipal Electric Utility Commission, Iatan 2 Project, Ser. A 6.000 01-01-39 1,000 1,018,170 Nevada 0.40% Sparks Tourism Improvement District No: 1, Ser. A (S) 6.750 06-15-28 1,000 731,270 New Hampshire 1.31% New Hampshire Business Finance Authority, Public Service Co., Ser. B (D) 4.750 05-01-21 1,500 1,351,350 United Illuminating Co., Ser. A 6.875 12-01-29 1,000 1,036,380 New Jersey 5.23% New Jersey Economic Development Authority, Continental Airlines, Inc. 6.625 09-15-12 2,460 2,332,793 Continental Airlines, Inc. 6.250 09-25-29 1,000 781,660 New Jersey Health Care Facilities Financing Authority, Care Institute, Inc., Cherry Hill Project 8.000 07-01-27 1,250 1,010,875 St. Peters University Hospital, Ser. A 6.875 07-01-30 1,000 985,160 See notes to financial statements Annual report | High Yield Municipal Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value New Jersey (continued) New Jersey State Educational Facilities Authority, University of Medicine and Dentistry 7.500% 12-01-32 $1,000 $1,039,910 Tobacco Settlement Financing Corp., Prerefunded 6.250 06-01-43 1,000 1,176,020 Ser. 1A 4.500 06-01-23 2,495 2,194,053 New York 6.36% Long Island Power Authority, Ser. A 5.750 04-01-39 2,500 2,635,775 Ser. C (D) 5.250 09-01-29 1,475 1,508,247 New York City Industrial Development Agency, American Airlines-JFK Airport 7.500 08-01-16 2,000 1,893,860 World Trade Center Project, Ser. A 6.250 03-01-15 1,500 1,307,190 New York City Municipal Water Finance Authority, Ser. F (V) 0.170 06-15-35 1,000 1,000,000 New York Liberty Development Corp., Goldman Sachs Group, Inc. 5.250 10-01-35 3,000 2,782,170 Port Authority of New York & New Jersey, KICA Partners 6.750 10-01-19 555 433,255 North Carolina 1.18% North Carolina Eastern Municipal Power Agency, Ser. A 5.500 01-01-26 1,000 1,021,620 Ser. C 6.750 01-01-24 1,000 1,119,020 Ohio 3.85% Buckeye Ohio Tobacco Settlement Financing Authority, Ser A2 5.125 06-01-24 4,190 3,607,003 Hickory Chase Community Authority, Hickory Chase Project 7.000 12-01-38 1,000 815,970 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Ser. A 5.750 06-01-33 1,500 1,534,485 FirstEnergy Solutions Corp., Ser. C 7.250 11-01-32 1,000 1,042,470 Oklahoma 2.09% Oklahoma Municipal Power Authority, Ser. A 6.000 01-01-38 1,685 1,796,564 Tulsa Municipal Airport Trust Trustees, American Airlines Project 6.250 06-01-20 1,375 1,093,895 AMR Corp., Ser. A 7.750 06-01-35 1,000 916,310 Oregon 0.79% Western Generation Agency, Wauna Cogeneration Project, Ser. B 5.000 01-01-14 1,105 999,318 Ser. B 5.000 01-01-16 500 432,380 Pennsylvania 0.84% Allegheny County Hospital Development Authority, West Penn Health Systems, Ser. A 5.000 11-15-28 1,000 627,590 Allegheny County Industrial Development Authority, US Steel Corp. 5.500 11-01-16 1,000 896,590 See notes to financial statements 16 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Puerto Rico 1.79% Puerto Rico Aqueduct & Sewer Authority, Ser. A 6.000% 07-01-38 $1,000 965,310 Ser. A Zero 07-01-24 1,500 1,184,310 Puerto Rico Electric Power Authority, Ser. TT 5.000 07-01-32 1,250 1,111,937 Rhode Island 0.30% Tobacco Settlement Financing Corp., Ser. A 6.000 06-01-23 250 242,410 Town of Tiverton, Tax Increment Revenue, Mount Hope Bay Village, Ser. A 6.875 05-01-22 335 304,133 South Carolina 0.82% Lancaster County, Edenmoor Improvements District, Ser. A 5.750 12-01-37 985 496,204 Tobacco Settlement Revenue Management Authority 5.000 06-01-18 1,000 1,000,040 Tennessee 1.44% Johnson City Health & Educational Facilities, Mountain States Health Alliance 7.500 07-01-33 1,000 1,135,410 Tennessee Energy Acquisition Corp., Ser. C 5.000 02-01-25 1,720 1,490,535 Texas 10.55% Bexar County Health Facilities Development Corp., Army Retirement Residence Project 6.300 07-01-32 150 171,267 Brazos Harbor Industrial Development Corp., Dow Chemical Project 5.900 05-01-38 1,500 1,252,725 Brazos River Authority, TXU Energy Co., Ser. A 7.700 04-01-33 3,500 1,820,000 Guadalupe-Blanco River Authority, E.I. Dupont De Nemours Project 6.400 04-01-26 1,000 998,870 Gulf Coast Industrial Development Authority, Citgo Petroleum Corp. 8.000 04-01-28 2,100 2,054,577 Gulf Coast Waste Disposal Authority, International Paper Co., Ser. A 6.100 08-01-24 1,500 1,242,735 Harris County Health Facilities Development Corp., Memorial Hermann Healthcare, Ser. B 7.250 12-01-35 1,000 1,077,540 Metro Health Facilities Development Corp., Wilson N. Jones Memorial Hospital 7.250 01-01-31 1,000 836,150 Mission Economic Development Corp., Allied Waste, Inc., Ser. A 5.200 04-01-18 1,500 1,406,730 Waste Management Inc 6.000 08-01-20 975 982,039 North Texas Tollway Authority, Ser. F 5.750 01-01-38 4,500 4,413,105 Ser. K-2 6.000 01-01-38 1,000 1,010,830 Texas Municipal Gas Acquisition & Supply Corp., Ser. D 6.250 12-15-26 2,000 1,919,800 See notes to financial statements Annual report | High Yield Municipal Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value State, issuer, description rate date Value Virginia 1.73% Chesterfield County Economic Development Authority, Virginia Electric & Power Co., Ser. A 5.000% 05-01-23 $1,000 1,014,030 Washington County Industrial Development Authority, Blue Ridge Medical Corp., Ser. C 7.750 07-01-38 2,000 2,137,880 Washington 0.55% Washington Health Care Facilities Authority, Swedish Health Services, Ser. A 6.500 11-15-33 1,000 1,009,540 Wyoming 0.88% Sweetwater County, FMC Corp. 5.600 12-01-35 2,000 1,597,800 Total investments (Cost $180,625,933)  99.56% Other assets and liabilities, net 0.44% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments CIFG Holding Limited 1.74% Financial Guaranty Insurance Company 0.83% Financial Security Assurance, Inc. 5.75% National Public Finance Guaranty Insurance Corp. 2.22% (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2009.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $179,761,814. Net unrealized appreciation aggregated $1,343,466, of which $10,925,340 related to appreciated investment securities and $9,581,874 related to depreciated investment securities. See notes to financial statements 18 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $180,625,933) $181,105,280 Cash 1,735,769 Receivable for fund shares sold 2,760,067 Interest receivable 2,871,222 Receivable from affiliates 10,863 Other receivables and prepaid assets 34,272 Total assets Liabilities Payable for investments purchased 6,268,860 Payable for fund shares repurchased 154,210 Payable to affiliates Accounting and legal services fees 9,974 Distribution and service fees 60,849 Trustees fees 16,620 Management fees 83,986 Other liabilities and accrued expenses 17,635 Total liabilities Net assets Capital paid-in $197,577,425 Distributions in excess of net investment income (15,708) Accumulated net realized loss on investments (16,135,725) Net unrealized appreciation on investments 479,347 Net assets Net asset value per share Class A ($138,660,745 ÷ 18,662,712 shares) $7.43 Class B ($8,177,600 ÷ 1,100,659 shares) 1 $7.43 Class C ($35,066,994 ÷ 4,720,013 shares) 1 $7.43 Maximum offering price per share Class A (net asset value per share ÷ 95.5%) 2 $7.78 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | High Yield Municipal Bond Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 5-31-09 These Statements of Operations summarize the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periods stated. Period Year ended ended 5-31-09 1 8-31-08 Investment income Interest Expenses Investment management fees (Note 5) 579,427 602,797 Distribution and service fees (Note 5) 414,005 428,030 Transfer agent fees (Note 5) 59,963 61,596 Accounting and legal services fees (Note 5) 10,994 11,478 State registration fees 44,405 38,966 Interest expense and fees on inverse floaters  158,712 Trustees fees 5,912 4,301 Printing and postage fees 33,520 26,188 Professional fees 63,344 37,513 Custodian fees 22,642 43,987 Proxy fees 37,334  Miscellaneous 19,726 8,052 Total expenses Less expense reductions (Note 5) (568) (1,241) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (5,100,008) (2,343,261) Change in net unrealized appreciation (depreciation) of investments (1,063,863) (1,963,817) Net realized and unrealized loss Increase (decrease) in net assets from operations 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements 20 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Year ended ended ended 5-31-09 1 8-31-08 8-31-07 Increase (decrease) in net assets From operations Net investment income $5,711,727 $4,765,634 $4,495,676 Net realized loss (5,100,008) (2,343,261) (500,700) Change in net unrealized appreciation (depreciation) (1,063,863) (1,963,817) (3,372,287) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (4,087,284) (3,699,573) (3,535,927) Class B (261,655) (387,707) (525,790) Class C (824,023) (626,760) (387,413) Total distributions From Fund share transactions (Note 6) Total increase (decrease) Net assets Beginning of period 124,642,830 90,522,725 97,825,991 Period ended Distributions in excess of net investment income 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. See notes to financial statements Annual report | High Yield Municipal Bond Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.32 0.41 0.41 0.42 0.43 0.47 Net realized and unrealized gain (loss) on investments (0.58) (0.34) (0.35) 0.05 0.35 0.12 Total from investment operations Less distributions From net investment income (0.30) (0.41) (0.41) (0.41) (0.43) (0.46) Net asset value, end of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of period (in millions) $139 $94 $71 $72 $72 $69 Ratios (as a percentage of average net assets): Expenses before reductions 1.15 1.09 1.13 1.09 1.14 1.10 Interest and fees 9  0.16 0.20    Expenses net of fee waivers 1.15 1.25 1.33 1.09 1.14 1.09 Expenses net of all fee waivers and credits 1.15 1.25 1.33 1.09 1.14 1.09 Net investment income 6.07 7 4.85 4.77 4.71 5.09 5.67 Portfolio turnover (%) 49 75 63 52 65 57 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements 22 High Yield Municipal Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.28 0.35 0.35 0.36 0.37 0.41 Net realized and unrealized gain (loss) on investments (0.58) (0.34) (0.36) 0.04 0.35 0.12 Total from investment operations Less distributions From net investment income (0.26) (0.35) (0.34) (0.34) (0.37) (0.40) Net asset value, end of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of period (in millions) $8 $8 $11 $16 $24 $31 Ratios (as a percentage of average net assets): Expenses before reductions 1.90 1.84 1.88 1.84 1.87 1.84 Interest and fees 9  0.16 0.20    Expenses net of fee waivers 1.90 2.00 2.08 1.84 1.87 1.83 Expenses net of all fee waivers and credits 1.90 2.00 2.08 1.84 1.87 1.83 Net investment income 5.34 7 4.09 4.05 4.11 4.35 4.93 Portfolio turnover (%) 49 75 63 52 65 57 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements Annual report | High Yield Municipal Bond Fund 23 F I N A N C I A L S T A T E M E N T S CLASS C SHARES Period ended 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 2 8-31-04 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.28 0.34 0.34 0.35 0.36 0.40 Net realized and unrealized gain (loss) on investments (0.58) (0.33) (0.35) 0.05 0.36 0.13 Total from investment operations Less distributions From net investment income (0.26) (0.35) (0.34) (0.34) (0.37) (0.40) Net asset value, beginning of period Total return (%) 4 5 6 6 6 6 Ratios and supplemental data Net assets, end of period (in millions) $35 $23 $9 $9 $8 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.90 1.84 1.88 1.84 1.89 1.84 Interest and fees 9  0.16 0.20    Expenses net of fee waivers 1.90 2.00 2.08 1.84 1.89 1.83 Expenses net of all fee waivers and credits 1.90 2.00 2.08 1.84 1.89 1.83 Net investment income 5.29 7 4.11 4.02 4.09 4.33 4.88 Portfolio turnover (%) 49 75 63 52 65 57 1 For the nine month period ended May 31, 2009, the Fund changed its fiscal year end from August 31 to May 31. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 9 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to these expenses. See notes to financial statements 24 High Yield Municipal Bond Fund | Annual report Notes to financial statements Note 1 Organization John Hancock High Yield Municipal Bond Fund (the Fund) is a non-diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with preservation of capital. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares . The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
